08/23/2022


                                            DA 21-0438
                                                                                           Case Number: DA 21-0438

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                           2022 MT 168N



BILLY SETER,

               Petitioner and Appellant,

         v.

STATE OF MONTANA,

               Respondent and Appellee.


APPEAL FROM:           District Court of the Nineteenth Judicial District,
                       In and For the County of Lincoln, Cause No. DV-20-123
                       Honorable Matthew J. Cuffe, Presiding Judge

COUNSEL OF RECORD:

                For Appellant:

                       Billy Jo Seter, Self-represented, Eureka, Montana

                For Appellee:

                       Austin Knudsen, Montana Attorney General, Helena, Montana

                       C. Mark Fowler, Attorney at Law, Tumwater, Washington

                       Marcia Jean Boris, Lincoln County Attorney, Libby, Montana



                                                    Submitted on Briefs: July 20, 2022

                                                                Decided: August 23, 2022


Filed:

                       __________________________________________
                                         Clerk
Justice Laurie McKinnon delivered the Opinion of the Court.

¶1    Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2    Billy Seter (Seter) appeals a judgment entered in the Nineteenth Judicial District

Court, Lincoln County, denying his petition for postconviction relief. We affirm.

¶3    On October 20, 2016, a jury found Seter guilty of one felony (Criminal Possession

of Dangerous Drugs) and two misdemeanor drug offenses (Criminal Possession of

Dangerous Drugs and Criminal Possession of Drug Paraphernalia).

¶4    Seter was sentenced December 19, 2016, and appealed to the Montana Supreme

Court on February 15, 2017. Seter’s grounds for appeal included imposition of an illegal

sentence by requiring conditions not orally pronounced at sentencing, exceeding statutory

parameters by requiring conditions on parole as part of the sentence, and imposing a

per-count technology fee in violation of § 3-1-317(1), MCA. On October 16, 2018, the

Montana Supreme Court remanded the matter to the District Court with an order to amend

the judgment after the State filed a notice of concession, acknowledging that the District

Court had not orally pronounced the conditions it imposed in the written judgement and

that the “conditions of parole” made the sentence illegal. An Amended Judgment was




                                            2
issued by the District Court on December 10, 2018. Seter did not appeal the Amended

Judgment.

¶5     Over one year later, Seter, representing himself, filed a postconviction relief petition

on July 16, 2020. Grounds alleged in the petition included counsel having a conflict of

interest and a claim of ineffective assistance of counsel. The District Court subsequently

entered an order denying the petition because it was time-barred. Seter appeals.

¶6     The issue raised on appeal is whether the District Court was correct in ruling Seter’s

petition is time-barred.

¶7     A petition for postconviction relief must be filed within one year after the conviction

becomes final unless the petition alleges discovery of new evidence. Section 46-21-102,

MCA. The time limit in § 46-21-102, MCA, is a rigid, categorical time prescription on

postconviction petitions. Davis v. State, 2008 MT 226, ¶ 23, 344 Mont. 300, 187 P.3d 654.

In State v. Redcrow, 1999 MT 95, ¶¶ 34, 37, 294 Mont. 252, 980 P.2d 622, the Montana

Supreme Court defined a limited exception to the time limit in § 46-21-102, MCA,

allowing the time limit to be tolled on equitable grounds to prevent a fundamental

miscarriage of justice.

¶8     The time for Seter to appeal his Amended Judgment expired on February 8, 2019,

pursuant to M. R. App. P. 4(5)(b)(i). A conviction becomes final when the time for appeal

to the Montana Supreme Court expires. Section 46-21-102(1)(a), MCA. On July 16, 2020,




                                              3
Seter filed his petition five months after the one-year time limit of § 46-21-102(1), MCA,

expired.1

¶9     Seter does not meet either exception for tolling the time bar. Seter does not identify

the discovery of new evidence. Seter argues that trial counsel was ineffective for failing

to file a motion to suppress and that his counsel had a conflict of interest. These assertions

were known by Seter at least since sentencing on December 19, 2016. Therefore, the

statutory exception in § 46-21-102(2), MCA, does not apply. Further, Seter does not

request or provide evidence for the Court to toll the time limit on equitable grounds as

described in Redcrow and Davis. The District Court correctly denied Seter’s petition for

postconviction relief.

¶10    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review.

¶11    The District Court’s Order is affirmed.


                                                       /S/ LAURIE McKINNON




1
  Seter urges this Court to consider his petition due to his pro se status and legal inabilities. Seter
states he did not file in a timely manner because he misunderstood the directions for filing the
petition. Yet, Seter does not provide proof of this earlier attempt to file. Without evidence, there
are no grounds to consider whether the timebar should be tolled on grounds other than the
exceptions discussed above.

                                                  4
We concur:

/S/ MIKE McGRATH
/S/ INGRID GUSTAFSON
/S/ DIRK M. SANDEFUR
/S/ JIM RICE




                       5